                                 UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                            WESTERN DIVISION
------------------------------------------------------------------------X
JOHN DOE,                                                               :
                                                                        : Civil Action No:
                           Plaintiff,                                   :
                                                                        :
                                                                        :
                  -against-                                             :
                                                                        :
                                                                        :     ORDER GRANTING
DORDT UNIVERSITY f/k/a/ DORDT COLLEGE;                                  :     PLAINTIFF’S EX-PARTE
DORDT UNIVERSITY BOARD OF TRUSTEES;                                     :     MOTION TO PROCEED
HOWARD WILSON, individually and as agent for                            :     BY PSEUDONYM
Dordt University; ROBERT TAYLOR, individually                           :
and as agent for Dordt University; DEREK BUTEYN,                        :
individually and as agent for Dordt University;                         :
and ERIN OLSON, individually and as agent for                           :
Dordt University;                                                       :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------X


          Upon Plaintiff’s Ex Parte Motion to Proceed Under Pseudonym and for Protective Order,

and upon review of the Complaint, Declaration of Adrienne Levy, Esq., and exhibits thereto, and

Memorandum of Law in Support of Motion, and upon hearing the arguments of the parties, it is

hereby:

          ORDERED that Plaintiff’s Ex Parte Motion to Proceed Under Pseudonym is GRANTED;

and it is further

          ORDERED, that the Plaintiff’s Motion for a Protective Order prohibiting Defendants from

publicly identifying Plaintiff, in court filings or otherwise, is GRANTED.

Dated:__________, 2019

                                                __________________________________
                                                                      , U.S.D.J.




     Case 5:19-cv-04082-CJW-KEM Document 2-12 Filed 12/05/19 Page 1 of 1
